
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.54



FOURTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT


        THIS FOURTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (this
"Amendment") is entered into as of December 27, 2005, between ZENITH NATIONAL
INSURANCE CORP., a Delaware corporation (the "Company"), and BANK OF AMERICA,
N.A., a national banking association (the "Bank").


RECITALS


        A.    The Company and the Bank are party to that certain Amended and
Restated Credit Agreement dated as of September 30, 2002 (as heretofore
modified, amended or supplemented, the "Credit Agreement"). Unless otherwise
defined herein, defined terms used herein shall have the meanings given such
terms in the Credit Agreement.

        B.    The Company and the Bank have agreed to amend the Credit Agreement
in certain respects.

        NOW THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the Company and the Bank agree as follows:

        1.    Amendments.    Subject to satisfaction of the conditions precedent
set forth in Section 2 hereof, the Credit Agreement is hereby amended as
follows:

        (a)   Section 7.10 of the Credit Agreement is amended to read in its
entirety as follows:

        "7.10    Minimum Surplus.    The Company shall not permit the Capital
and Surplus of Z1C as reported on a combined basis (a) as of the end of any
fiscal quarter ended on or before September 30, 2005, to be less than
$220,000,000, or (b) as of the end of any fiscal quarter ended on or after
December 31, 2005, to be less than 75% of the Capital and Surplus of Z1C as
reported on a combined basis as of the end of the fiscal year ended immediately
prior to the end of such fiscal quarter."

        (b)   Section 7.11 of the Credit Agreement is amended to read in its
entirety as follows:

        "7.11    Debt to Total Capitalization.    The Company shall not permit
the Debt to Total Capitalization Ratio (a) as of the end of any fiscal quarter
ended on or before June 30, 2003, to exceed .25, (b) as of the end of any fiscal
quarter ended on or after September 30, 2003 and on or before September 30,
2005, to exceed .30, or (c) as of the end of any fiscal quarter ended on or
after December 31, 2005, to exceed .20."

        (c)   Section 7.12 of the Credit Agreement is amended to read in its
entirety as follows:

        "7.12    Risk-Based Capital.    The Company shall not permit the
Risk-Based Capital of Z1C, as reported on a combined basis (a) as of the end of
any fiscal quarter ended on or before September 30, 2005, to fall below 150%,
(b) as of the end of the fiscal quarters ended December 31, 2005, March 31,
2006, June 30, 2006 and September 30, 2006, to fall below 135%, or (c) as of the
end of any fiscal quarter ended on or after December 31, 2006, to fall below
145%."

        2.    Conditions Precedent to Amendments.    The amendments in Section 1
hereof shall be effective as of the date hereof when the Bank receives:

        (a)   counterparts of this Amendment duly executed by the Company and
the Bank;

1

--------------------------------------------------------------------------------



        (b)   a certificate, dated as of the date hereof, of the Secretary or
Assistant Secretary of the Company certifying that the Certificate of
Incorporation of the Company attached to that certain Certification of
Certificate of Incorporation of Zenith National Insurance Corp., dated
September 30, 2002, heretofore delivered to the Bank, is a true and complete
copy of the Company's Certificate of Incorporation, that it is in full force and
effect as of the date hereof, and that there have been no additional filed or
authorized amendments to it;

        (c)   a certificate, dated as of the date hereof, of the Secretary or
Assistant Secretary of the Company certifying that the Bylaws of the Company
attached to that certain Certification of Bylaws of Zenith National Insurance
Corp. dated September 30, 2002, heretofore delivered to the Bank, is a true and
complete copy of the Company's Bylaws, that they are in full force and effect as
of the date hereof, and that there have been no additional amendments to them;

        (d)   copies of the resolutions of the board of directors of the Company
authorizing the transactions contemplated hereby, certified as of the date
hereof by the Secretary or an Assistant Secretary of the Company, together with
a certificate of the Secretary or Assistant Secretary of the Company certifying
the names and true signatures of the officers of the Company authorized to
execute, deliver and perform, as applicable, this Amendment, and all other Loan
Documents to be delivered by it hereunder;

        (e)   payment of all expenses, including legal fees and expenses of
counsel to the Bank, incurred by the Bank in connection with this Amendment, to
the extent invoiced to the Company on or prior to the date hereof; and

        (f)    such other agreements, documents, instruments, and items as the
Bank may reasonably request.

        3.    Representations and Warranties.    The Company represents and
warrants to the Bank as follows:

        (a)   the execution, delivery and performance by Company of this
Amendment and the Credit Agreement, as amended hereby, have been duly authorized
by all necessary corporate action and do not and will not (i) require any
consent or approval not heretofore obtained of any director, stockholder,
security holder, or creditor of the Company or of any governmental authority
having jurisdiction over the Company, (ii) violate or conflict with any
provision of the Company's certificate of incorporation or bylaws, (iii) violate
any laws applicable to the Company, or (iv) result in a breach of or constitute
a default under, or cause or permit the acceleration of any obligation owed
under, any indenture or loan or credit agreement or any other material agreement
to which the Company is a party or by which the Company or any of its property
is bound or affected;

        (b)   all representations and warranties made or deemed made by the
Company in the Loan Documents are true and correct as of the date hereof, except
to the extent that such representations and warranties expressly relate solely
to an earlier date (in which case such representations and warranties were true
and accurate on and as of such earlier date) and except for changes in factual
circumstances not prohibited by the Credit Agreement;

        (c)   no Default or Event of Default has occurred and is continuing as
of the date hereof;

        (d)   except as disclosed in publicly available filings made with the
SEC, there has occurred since December 31, 2004, no event or circumstance that
has resulted or would reasonably be expected to result in a Material Averse
Effect; and

        (e)   the Financial Strength/Claims Paying rating of the Insurance
Subsidiaries by A.M. Best Company, Inc. is not less than A- as of the date
hereof.

2

--------------------------------------------------------------------------------






        6.    Effect of Amendment.    This Amendment is a Loan Document. The
amendment effected hereunder is expressly limited to the matters contained
herein. Except as amended hereby, the Credit Agreement and the other Loan
Documents are unchanged and are hereby ratified and confirmed.

        7.    Counterparts.    This Amendment may be executed in any number of
counterparts and by the parties hereto in separate counterparts, each of which
when so executed and delivered shall be deemed to be an original and all of
which taken together shall constitute one and the same instrument.

        8.    Governing Law.    This Amendment shall be governed by and
construed in accordance with the laws of the State of California, without regard
to conflict of laws principles.

        9.    ENTIRETY.    THIS AMENDMENT, THE CREDIT AGREEMENT AS AMENDED
HEREBY, AND THE OTHER LOAN DOCUMENTS EMBODY THE ENTIRE AGREEMENT BETWEEN THE
PARTIES AND SUPERCEDE ALL PRIOR AGREEMENTS AND UNDERSTANDINGS, IF ANY, RELATING
TO THE SUBJECT MATTER HEREOF. THESE LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT
BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.

        10.    Parties.    This Amendment binds and inures to the benefit of the
Company, the Bank, and their respective successors and permitted assigns.

[Remainder of Page Intentionally Left Blank.
Signature Page Follows.]

3

--------------------------------------------------------------------------------



ZENITH NATIONAL INSURANCE CORP., as the Company  
By:
/s/  STANLEY R. ZAX      

--------------------------------------------------------------------------------

Name:  Stanley R. Zax
Title:    President and Chairman
 
BANK OF AMERICA, N.A., as the Bank
 
By:
/s/  MICHAEL W. COLON      

--------------------------------------------------------------------------------

Name:  Michael W. Colon
Title:    Senior Vice President
 

Signature Page to Fourth Amendment to Credit Agreement

4

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.54



FOURTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT
RECITALS
